 


109 HR 1773 IH: Native American Veteran Home Loan Act 
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1773 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Ms. Herseth (for herself, Mr. Faleomavaega, Mr. Evans, Mr. Michaud, Mr. Reyes, Ms. Berkley, Mr. Udall of New Mexico, Mr. Abercrombie, Ms. Bordallo, Mr. Sanders, Mr. Grijalva, Ms. Kilpatrick of Michigan, Mr. Case, Mr. Pallone, Mr. Oberstar, and Mr. Boozman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to make permanent the Native American Veteran Housing Loan Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Native American Veteran Home Loan Act . 
2.Permanent authority to make direct housing loans to Native American veterans 
(a)Permanent authoritySection 3761 of title 38, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking establish and implement a pilot program under which the Secretary may in the first sentence; and 
(B)by striking shall establish and implement the pilot program in the third sentence and inserting shall make such loans; 
(2)in subsection (b), by striking In carrying out the pilot program under this subchapter, the and inserting The; and 
(3)by striking subsection (c). 
(b)Conforming amendmentsSection 3762 of such title is amended— 
(1)in subsection (b)(1)(E), by striking the pilot program established under this subchapter is implemented and inserting loans under this subchapter are made; 
(2)in subsection (c)(1)(B), by striking carry out the pilot program under this subchapter in a manner that demonstrates the advisability of making direct housing loans in the second sentence and inserting make direct housing loans under this subchapter; 
(3)in subsection (i)— 
(A)by striking the pilot program provided for under this subchapter and in paragraph (1); 
(B)by striking under the pilot program and in assisting such organizations and veterans in participating in the pilot program. in paragraph (2)(A) and inserting under this subchapter and in assisting such organizations and veterans with respect to such housing benefits.; and 
(C)by striking in participating in the pilot program. in paragraph (2)(E) and inserting with respect to such benefits.; 
(4)in subsection (j)— 
(A)in the matter preceding paragraph (1)— 
(i)by striking through 2006; and 
(ii)by striking the implementation of the pilot program and inserting activities conducted; and 
(B)by striking pilot program each place it appears in paragraphs (3), (4), and (5) and inserting housing benefits under this subchapter. 
(c)Establishment of maximum amount of loans 
(1)Subsection (c)(1)(B) of section 3762 of such title is amended— 
(A)by striking (B) The and inserting (B)(i) The; 
(B)by striking The amount in the second sentence and inserting Subject to clause (ii), the amount; and 
(C)by adding at the end the following new clause:  
 
(ii)The amount of any increase under clause (i) may not exceed an amount determined by subtracting— 
(I)the amount referred to in subparagraph (A), from 
(II)the amount of the Freddie Mac conforming loan limit limitation determined under section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) for a single-family residence, as adjusted for the year involved. .  
(2)Subsection (j)(1) of such section is amended by inserting referred to in subsection (c)(1)(A) before the period at the end.  
(d)Technical amendmentSubsection (c)(1)(A) of section 3762 of such title is amended by inserting veteran after Native American. 
(e)Clerical amendments 
(1)The heading for subchapter V of chapter 37 of such title is amended to read as follows: 
 
VDirect housing loans for Native American veterans. 
(2)The heading for section 3761 of such title is amended to read as follows: 
 
3761.Permanent authority to make direct housing loans to Native American veterans. 
(3)The table of sections at the beginning of chapter 37 of such title is amended by striking the items relating to subchapter V and section 3761 and inserting the following new items: 
 
 
Subchapter V—Direct housing loans for Native American veterans 
3761. Permanent authority to make direct housing loans to Native American veterans. 
3.Extension of eligibility for direct loans for Native American veterans to a veteran who is the spouse of a Native American 
(a)ExtensionSubchapter V of chapter 37 of title 38, United States Code, is amended— 
(1)by redesignating section 3764 as section 3765; and 
(2)by inserting after section 3763 the following new section: 
 
3764.Qualified non-Native American veterans 
(a)Subject to the succeeding provisions of this section, for purposes of this subchapter, a qualified non-Native American veteran is deemed to be a Native American veteran, except that any reference in this subchapter to the jurisdiction of a tribal organization over a Native American veteran is deemed to be a reference to the Native American spouse of the qualified non-Native American veteran. 
(b)In making direct loans under this subchapter to a qualified non-Native American veteran, the Secretary shall ensure that the tribal organization permits, and the qualified non-Native American veteran actually holds, possesses, or purchases, using the proceeds of the loan, jointly with the Native American spouse of the qualified non-Native American veteran, a meaningful interest in the lot, dwelling, or both, that is located on trust land. 
(c)Nothing in subsection (b) shall be construed as precluding a tribal organization from imposing reasonable restrictions on the right of the qualified non-Native American veteran to convey, assign, or otherwise dispose of such interest in the lot, dwelling, or both if such restrictions are designed to ensure the continuation in trust status of the lot, dwelling, or both. Such requirements may include the termination of the interest of the qualified non-Native American veteran in the lot, dwelling, or both upon the dissolution of the marriage of the qualified non-Native American veteran to the Native American spouse.. 
(b)Conforming amendmentsSection 3765 of such title, as redesignated by subsection (a), is amended by adding at the end the following new paragraph: 
 
(5)The term qualified non-Native American veteran means a veteran who— 
(A)is the spouse of a Native American, but 
(B)is not a Native American.. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 37 of such title is amended by striking the item relating to section 3764 and inserting after the item relating to section 3763 the following new items: 
 
 
3764. Qualified non-Native American veterans 
3765. Definitions. 
 
